           Case 1:20-cv-00524-LLS Document 13 Filed 10/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PRIMYAH GODIAL MIAA PAYNES EL BEY,

                                  Plaintiff,
                                                                    20-CV-0524 (LLS)
                      -against-
                                                                          ORDER
CROCILLO, et al.,

                                  Defendants.

LOUIS L. STANTON, United States District Judge:

         Plaintiff filed this action pro se. When she initiated the action, she did not pay the filing

fees or submit an application to proceed in forma pauperis (IFP). Thus, on February 11, 2020,

the Court directed her to pay the filing fees, or submit an IFP application. (See ECF No. 4.)

Because Plaintiff failed to comply with that order, on April 22, 2020, the Court dismissed the

complaint without prejudice. (See ECF No. 5.)

         On August 11, 2020, Plaintiff filed a motion for reconsideration asking the Court to

reopen the case because she had filed an IFP application. (See ECF Nos. 7-9.) The Court grants

Plaintiff’s motion. By separate order, the Court will address the IFP application.

                                               CONCLUSION

         Accordingly, Plaintiff’s motion for reconsideration (ECF No. 10) is granted. The Court

vacates its April 22. 2020 order of dismissal and civil judgment. The Clerk of Court is directed to

reopen this matter. Plaintiff has consented to electronic service. (ECF No. 3.)

SO ORDERED.

Dated:     October 21, 2020
           New York, New York

                                                                   Louis L. Stanton
                                                                      U.S.D.J.
